BENHAM, Justice,
dissenting.
I respectfully disagree with the majority’s.opinion because I believe disbarment is improper given the significant mitigating factors present in this case. Murray’s legal practice spans almost forty years. At the time these incidents occurred, Murray had just added on a new office to his high-volume practice and was simultaneously caring for his seriously ill wife, who was also his main paralegal. The combination of acquiring a new office, losing his wife’s reliable help as a paralegal, and also having to care for his wife, created a situation ripe for negatively impacting his law practice. The errors Murray made,1 however, were not malicious, but rather were the result of being personally and professionally overextended for a period of time.2 The Special Master held four trials and a hearing on the evidence in aggravation and in mitigation of the claims against Murray. He considered numerous affidavits3 and heard live testimony from witnesses evidencing Murray’s status as a well-respected lawyer in his community, and noted that despite his heavy caseload, Murray consistently kept the courts informed of conflicts arising in his cases and was “a strong and knowledgeable advocate for his clients.” In light of these mitigating factors and in light of the value Murray has added to the legal community during his long career, *76disbarment is a needlessly harsh sanction. I would instead, as recommended by the Special Master and the Review Panel, impose a suspension for a significant period of time, along with restitution of one client’s retainer, because it is the best resolution for all concerned.
Decided March 28, 2014
Reconsideration denied April 22, 2014.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., for Murray.
I am authorized to state that Chief Justice Thompson and Justice Melton join in this dissent.

 Of the twelve individual rule violations summarized by the Special Master in his recommendation, only four carried a maximum punishment of disbarment. Public reprimand was the maximum penalty for most of the violations. In fact, in two of the four disciplinary cases pending, Murray could have only been subject to a public reprimand.


 Murray contends that he has rectified this situation by selling his practice and dividing the workload with another lawyer. In addition, his wife’s health has improved and she has returned to work as his paralegal.


 Many of the affidavits were from judicial officers before whom Murray had practiced.